Title: To James Madison from Edmund Randolph, 13 September 1783 (second)
From: Randolph, Edmund
To: Madison, James


My dear sir
Richmond Sep: 13. 1783
Norfolk and its neighbourhood are I fear, doomed to perpetual dissensions. Under the former government, their inhabitants were in the most bitter enmity on account of the small pay. the war has carried the irritating distinction of whig and tory to a very unhappy height, and the governor’s proclamation has added fresh fuel to these disturbances. The generality of the third description has given room to one party to expel, or sentence to expulsion, many of the citizens of the other, who are suspected of having adhered to the enemy: Some of those very men too, who have been tried and acquitted. The governor has declared by letter, what the genuine interpretation of the proclamation ought to be, and will by this means, I hope, restrain the violence, now in agitation.
The tories have spread a report, that congress have instructed the American commissioners to obtain a revocation of the preliminary article, which provides for the payment of british debts, and have resolved not to ratify the definitive treaty without the abolition of that article. The report is scarcely attended to; but there is some reason to believe, (tho’ it cannot be asserted with any certainty) that it was circulated to aid the pamphlet, forwarded to you some time ago. I doubt the more of its having risen from the patrons of nonpayment, as I do not see the effect, which, if credited, it can have upon their doctrines.
The society of the Cincinnati have for their object what i[s] truly laudable. But at some distant day may it not be a[bus]ed from its present praiseworthy views to something ha[rm]ful? Is it not a mode of assembling on any occasion those, who belong to the army, from North to South, and to keep alive a distinction, between the cit[izen] and soldier? Much better would it have been for the [se]veral states to do justice to their officers, and thus to rend[er] an association for the support of their families unnecess[ary.]
I should feel most sensibly f[or] congress at the expectation of a new ambassador, if he did not come from Holland: But even at Princeton you ca[n] surely give him a better reception, and better fare, tha[n] the representative of a nation will require, whose negoc[ia]tors at Munster drew out stinking cheese from the[ir] satchels, and were clad in coarse doublets.
